Citation Nr: 9935039	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  97-32 881A	)	DATE
	)
	)


THE ISSUE

Whether a June 1997 decision of the Board of Veterans' 
Appeals denying a rating in excess of 30 percent for right 
knee disability should be revised or reversed on the grounds 
of clear and unmistakable error.



REPRESENTATION

Moving Party Represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The claimant served on active duty from January 1962 to 
January 1965 and from April 1965 to April 1968.

On October 15, 1997, the Board received a letter from the 
claimant which was construed as both a motion for 
reconsideration of a decision of the Board of Veterans' 
Appeals (Board) dated in June 1997, and as a motion for 
revision of that Board decision based on clear and 
unmistakable error.  The June 1997 decision of the Board 
denied a rating in excess of 30 percent for service-connected 
residuals of medial meniscectomy of the right knee with 
instability and status post prosthesis implantation.

In February 1998, the Acting Chairman of the Board at that 
time denied the motion for reconsideration of the June 1997 
Board decision.  The claimant was notified of this 
determination in a letter dated in February 1998.  The 
claimant was notified further that his motion for 
reconsideration on the basis of obvious error was construed 
as a request for revision of a prior Board decision on the 
grounds of clear and unmistakable error under Public Law No. 
105-111, which was enacted on November 21, 1997.  The 
claimant was notified that regulations were being promulgated 
to carry out the provisions of this new law and his claim 
would be deferred until those regulations were finalized.  

Final VA regulations regarding claims of clear and 
unmistakable error in Board decisions were promulgated in 
January 1999.  In a letter dated in April 1999, the Board 
notified the claimant of this and provided him with a copy of 
the new regulations.  The Board also informed the veteran 
that his prior motion would not be considered a clear and 
unmistakable error motion unless he informed the Board within 
60 days that he desired the Board to do so.  The veteran did 
submit a timely statement indicating that he desired to 
proceed with a motion for revision or reversal of the June 
1997 Board decision based on clear and unmistakable error.  
Accordingly, that issue is currently before the Board.

The Board notes that the letter from the claimant to the 
Board, received in October 1997, appears to raise an 
additional issue of entitlement to service connection for a 
left knee disability secondary to the service-connected right 
knee disability.  This issue has not been adjudicated by the 
RO and is referred thereto for appropriate action.


FINDING OF FACT

The claimant has not clearly and specifically alleged any 
clear and unmistakable error of fact or law in the June 1997 
Board decision.


CONCLUSION OF LAW

The June 1997 decision of the Board denying a rating in 
excess of 30 percent for residuals of medial meniscectomy of 
the right knee with instability and status post prosthesis 
implantation was not clearly and unmistakably erroneous.  38 
U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. §§ 20.1403, 
20.1404 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The claimant filed the underlying claim for an increased 
rating for the right knee disability in February 1995.  The 
evidence that was of record at the time of the June 1997 
Board decision included VA outpatient treatment records, a 
transcript of an October 1995 hearing, and a VA examination 
report dated in October 1995.

After reviewing the evidence, the Board found that the right 
knee disability was manifested by complaints of pain, 
instability and limitation of motion, but was not manifested 
by ankylosis, limitation of extension to 30 degrees, or 
nonunion of the tibia and fibula.  The Board concluded that 
the criteria for an evaluation in excess of 30 percent for 
residuals of a medial meniscectomy of the right knee, with 
instability and status post prosthesis implantation had not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.71, 4.71a, Diagnostic Code 5155 
(1996).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  Review for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  To warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  The following are examples of situations 
that are not clear and unmistakable error:  A new medical 
diagnosis that "corrects" an earlier diagnosis considered in 
a Board decision; the Secretary's failure to fulfill the duty 
to assist; a disagreement as to how the facts were weighed or 
evaluated; the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403.

The motion for revision or reversal of a Board decision based 
on clear and unmistakable error must set forth clearly and 
specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions which fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  38 C.F.R. § 20.1404(b).

In this case, the claimant's statements in the document that 
has been construed as his motion are not specific at all.  He 
simply stated that the right knee is now unstable.  In 
addition, he appears to be raising the issue of entitlement 
to service connection for a left knee disability secondary to 
the service-connected right knee disability, an issue not 
before the Board in June 1997.  The claimant has pointed to 
no specific errors of fact or law in the June 1997 Board 
decision at issue.  In argument from the representative dated 
in November 1997, it is alleged that the Board did not 
properly consider the findings of the VA examination in 
October 1995 and the claimant's testimony at the personal 
hearing in October 1995.  This argument is essentially 
disagreement with how the Board weighed or evaluated the 
facts.  As noted above, this does not constitute clear and 
unmistakable error under the provisions of 38 C.F.R. § 
20.1403.  The claimant's general, non-specific allegations of 
error are insufficient to state a viable claim of clear and 
unmistakable error.  Therefore, the claimant's motion must be 
denied.  38 C.F.R. § 20.1404(b).


ORDER

The claimant's motion is denied.



		
	SHANE A. DURKIN
Member, Board of Veterans' Appeals


 


